Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
2.	Claims 1-2, 5-9, 11-12, 15-17, 19, 24, 26- 29, and 51-66 are pending in the present application.
3.	Claims 2 and 12 are amended in the Response of 9/9/2022. 
4.	Claims 1, 2, 5-9, 11, 12, 15-17, 19, 24, 26- 29, and 51-66 are all the claims under examination.
5.	This Office Action contains new grounds for objection.

Withdrawal of Objections 
Specification
6.	The objection to the abstract of the disclosure is withdrawn. 
	Applicants have enclosed both a clean and marked-up copy of an amended abstract that are compliant under MPEP 608.01(b).

Withdrawal of Rejections
Claim Rejections - 35 USC § 103
7.	The rejection of Claims 1, 7-9, 11, 17, 19, 24, and 26-29 under 35 U.S.C. 103 as being unpatentable over Zymeworks, Inc. (US 20170204199 (15/314,496); filed May 29, 2015; IDS 4/30/2021) is withdrawn. Applicants allegations that Zymeworks does not teach or suggest the combination of K145A and S188A/G in the first heavy chain constant region and S131R and S 176I in the first light chain kappa constant region. Furthermore, Zymeworks fails to even teach or suggest the individual substitutions K145A and S 176I present respectively in the first heavy chain constant region and the first light chain kappa constant region is found to overcome the rejection.

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	The rejection of Claims 11-12, 15-17, 19, 24, 26-29, and 57-66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for omitting essential elements is maintained. 
Applicants allege the skilled person would understand the term "Fab" (fragment antigen binding) as referring to an antibody-derived structure lacking a complete hinge. For example, both papain and pepsin digestion of a full-length IgG results in cleavage of one or more bonds in the hinge and release of Fabs and Fc fragments from the IgG; the skilled person would understand the term "bispecific antibody," as defined in the application, to include both "Fab pairs"; the term "bispecific antibody" refers to an antibody comprising two distinct Fabs, where the VH-CH1 segment of a first heavy chain associates with the VL-CL segment of one light chain to form a "first" Fab and the VH-CH1 segment of a second heavy chain associates with the VL-CL segment of a second light chain to form a "second" Fab. (See id. at para. [0030]).
Response to Arguments
	For purposes of simplicity, the following examples are provided as illustration of what elements comprise a bispecific antibody comprising two Fabs (whether the same or different for each Fab): 

    PNG
    media_image1.png
    107
    144
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    68
    80
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    93
    91
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    101
    104
    media_image4.png
    Greyscale

In no instance of a Google image search using the terms <bispecific Fab> is there an example of a bispecific Fab lacking a connector, linker or hinge-like structure in order to associate the separate Fab domains. The drawings of the instant application support the presence of a connecting aspect between the two Fab domains:

    PNG
    media_image5.png
    272
    327
    media_image5.png
    Greyscale
Applicants comments do not address the instance when the antibody is a bispecific Fab. None of the rejected claims so much as mentions the chemical means used to associate the two separate Fabs into a single bispecific antibody in the method of production. None of the rejected claims so much as mentions the presence of an Fc constant region being present in the method of manufacture much less for a full -length antibody. The plain language of the claims comprises the making of two separate Fabs into “a bispecific antibody” absent the presence of a conventional antibody hinge-CH2-CH3 region or means of connecting the two Fabs.
	The rejection is maintained.

Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
9.	The rejection of Claims 1, 2, 5-9, 11-12, 15-17, 19, 24, 26- 29, and 51-66
 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
a) Applicants allege he Specification discloses 5 of these 8 combinations as examples 1.3.1, 1.12.1, 1.18.1, 14.3.1.1, and 14.3.1.2. As shown in Table 4 of the application, these five designs all exhibited a %Aa and %Bb segregation of at least 60%, with one design exhibiting 100%. Therefore, the inventors have provided actual examples of 5/8 of the possible combinations recited in claims 1 and 11. The data reported in the application sufficiently conveyed to the artisan that the inventor had possession of the full scope of the subject matter of claims 1 and 11 at the effective filing date. The exemplified five designs (1.3.1, 1.12.1, 1.18.1, 14.3.1.1, and 14.3.1.2) correspond to all combinations except for three, which are configurations in which the first Fab (Aa) has the configuration:  (2) CH1: K145A, S188G; Ck S131R, S176I;  combined with the second Fab (Bb) having one of the configurations: (1) CH1: WT; Ck WT;  (2) CH1: S188I; Ck S176A; and (3) CH1: S188I; Ck S176G. 
Response to Arguments
	AS regards segregation and assembly efficiency/improvement, in revisiting those data in Table 4, Applicants have shown the de minimus effect of the amino acid substitutions at the following residues to yield improved %A/%B pairing for: S188G/S176I/WT/WT (1.3); S118G/S176I/S188I/S176G (1.12); S188G/S176I/S188I/S176A (1.18); S188A/K145A/S176I/S131R/K221E/E123K (14.3.1); and S188G/K145A/S176I/S131R (14.3.1.2). 
	AS regards the antigen binding activity for any one of the five designs (1.3.1, 1.12.1, 1.18.1, 14.3.1.1, and 14.3.1.2), Applicants have not shown data for those designs 1.3.1, 1.12.1, or 1.18.1 in the specification nor the single drawing. 
AS regards the bispecific designs 14.3.1.1, and 14.3.1.2, the specification shows in Table 8 that the binding activity for each of those designs is highly dependent on the antigen binding domains in combination with the modified CL/CH domains.

    PNG
    media_image6.png
    654
    357
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    620
    340
    media_image7.png
    Greyscale

That is the extent of the data showing the production of functional first and second Fabs or bispecific Fabs that are products from the claimed method inventions. The POSA could reasonably conclude that Applicants were not in possession of even a reasonable number of working embodiments showing that the range of instant claimed designs were fully operative for both binding the genus of first and second antigens much less having improved pairing for the same design. The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004). Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of Fabs and bispecific Fabs and the unlimited number of antibodies encompassed by the claimed invention; one of skill in the art would conclude that applicant was not in possession of the functional attributes of a representative number of species possessed by the members of the genera. One of skill in the art would conclude that the specification fails to disclose a representative number of species much less a single species to describe the claimed genera.
The rejection is maintained.
	
New Grounds for Objection
Specification
10.	The disclosure is objected to because of the following informalities: The figure legend for Figure 1 in the specification is absent any detail regarding the images in Figure 1 that are depicted by 1A., 1B. and 1C. The legend in the specification should include description as to what each of the components 1A., 1B. and 1C are in reference to.  
Appropriate correction is required.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643